DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2022 has been entered.

This is a non-final office action in response to remarks filed on 4 May 2022.  Claims 1-2, 5-6, 12, 18, and 20 are amended.  No claims are canceled or added.  Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments, see remarks pages 9-10, filed 4 May 2022, with respect to the rejections of claims 6-11 and 20 under 35 USC 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments, see remarks pages 10-14, filed 24 September 2021, with respect to the 35 USC 103 rejections of claims 1-20 under Mishra, O’Sullivan, and Krystek have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating newly discovered prior art Govindaraman as the new primary reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the meeting proximity score" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraman (U.S. Patent Publication 2014/0081882), hereinafter referred to as Govi, in view of Krystek et al. (U.S. Patent Publication 2019/0340579).

Regarding claim 1, Govindaraman disclosed a system for generating a user interface for meeting events, the system comprising:
a processor (see Govi Fig. 8 #814 processor); and
computer memory (see Govi Fig. 8 #826: memory subsystem, #832: ROM, #830: RAM) having computer executable instructions stored thereon for performing operations when executed by the processor, the operations comprising:
receiving, from an electronic scheduling application (see Govi 0019: event organization via electronic scheduling based services | 0032: scheduling application), meeting information for a meeting event of an electronic schedule, wherein the meeting information includes meeting attendees (see Govi 0019: event attendees receive event information, including the location and selected parts of the attendee list | [0022]: attendees list 106);
determining, for the meeting event (see Govi 0020: identification of social proximity among meeting attendees is performed for the mega-attendance event as well as for sessions within the event), an indication of a social proximity among meeting attendees (see Govi 0020: identifying other attendees who are in an attendee’s social graph by comparing the attendee’s social graph with the list of meeting attendees, categorizing the nature and strength of overlap between the attendee and the other attendees in the list of meeting attendees, e.g. social proximity), wherein the indication of the social proximity among the meeting attendees is determined based on at least one of an interaction pattern between at least some attendees among the meeting attendees and commonalities between the at least some attendees (see Govi 0020: comparison of an attendee with the list of other meeting attendees includes comparing overlaps in age, gender, professional circles, etc. i.e. examples of types of identified commonalities between the attendees); and 
generating a graphical user interface component for the meeting event comprising a proximity indicator (see Krystek combination below) representing the indication of the social proximity among the meeting attendees (see Govi [0068]: user interface used for matching event attendees | [0072]: displaying the attendees of the event and event’s sessions that match the filtering criteria, e.g. social proximity | [0077]: ranking matched attendees based on social proximities | [0020]: identifying matched attendees according to degrees of separation (a degree of separation is one example of how to indicate social proximity) and other types of shared information).

Govi did not explicitly disclose that the indication of social proximity among the meeting attendees is represented by “a proximity indicator”. However in a related art, Krystek disclosed creating a meeting based on user weights (Krystek Fig. 6 #608). Each user has a specific role in group and therefore certain responsibilities for the group’s events (0015).  The context of a user is evaluated when creating, updating, rescheduling an event (0060) and relationships among attendees is cross-mapped (0079). A rigidity factor is associated with event, i.e. score, in light of attendees’ roles (0017) and indicates the user’s relationship (proximity) to the event (0094) as well as the importance of the event for the attendees, e.g. picking up child by 5pm is more important than going running (0093).  Each member of the event also receives their own rigidity factor which is used when determining the meeting’s overall rigidity factor (0077). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Govi and Krystek to further describe how user relationships are evaluated with respect to meetings.  Including scores would ensure consistency when determining relationships and would also increase efficiencies (see Krystek 0080).

Regarding claim 2, Govi-Krystek disclosed the system of claim 1, wherein the proximity indicator comprises a color associated with the indication of the social proximity among the meeting attendees, and wherein at least part of the graphical user interface component for the meeting event is displayed in the color (see Krystek 0093: rigidity factor is expressed according to color, 0094 - rigidity illustrates importance of event, importance (proximity) of user’s relationship to event).  
The motivation to combine Govi and Krystek is the same as that provided in claim 1 above.

Regarding claim 3, Govi-Krystek disclosed the system of claim 1, wherein the operations further comprise receiving meeting information regarding attendees for a plurality of additional meeting events (see Govi 0033: the mega attendance event also includes multiple concurrent sessions and exhibits. Each of these sessions also include attendee lists and personalized schedules of individual attendees listing the attendee’s registered sessions | [0094]: session-based attendee lists), and determining a meeting proximity score (Krystek was explained in the parent claim to teach “score” and is also applicable in the dependent claim) for each additional meeting event within the plurality of additional meeting events based on attendees of each additional meeting event (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information).
The motivation to combine Govi and Krystek is the same as that provided in claim 1 above.

Regarding claim 4, Govi-Krystek disclosed the system of claim 3, wherein the operations further comprise generating graphical user interface components comprising proximity indicators for the plurality of additional meeting events (see Govi [0068]: user interface used for matching event attendees | [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0072]: displaying the attendees of the event and event’s sessions that match the filtering criteria, e.g. social proximity | [0077]: ranking matched attendees based on social proximities | [0020]: identifying matched attendees according to degrees of separation (a degree of separation is one example of how to indicate social proximity) and other types of shared information), wherein each proximity indicator is provided for presentation with a particular meeting event within the plurality of additional meeting events (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information) and indicates a meeting proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) for the particular meeting event (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information).  
The motivation to combine Govi and Krystek is the same as that provided in claim 1 above.
Regarding claim 5, Govi-Krystek disclosed the system of claim 4, wherein each proximity indicator comprises a color associated with the indication of the social proximity among the meeting attendees for the particular meeting event associated with the meeting proximity indicator, wherein at least part of the graphical user interface component for the particular meeting event is displayed in the color associated with the meeting proximity score, wherein at least some meeting events are displayed in different colors (see Krystek 0093: rigidity factor is expressed according to color. There are multiple meeting importance levels, so it would have been obvious that multiple colors would be used, 0094 - rigidity illustrates importance of event, importance (proximity) of user’s relationship to event).  
The motivation to combine Govi and Krystek is the same as that provided in claim 1 above.

Regarding claim 6, Govi-Krystek disclosed the system of claim 1, wherein determining the indication of the social proximity among meeting attendees comprises determining a meeting proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) by:
determining a plurality of groups of attendees within the meeting attendees (see Govi 0033: the mega attendance event also includes multiple concurrent sessions and exhibits. Each of these sessions is made up of a subset of the event attendees, i.e. a plurality of groups of attendees), 
determining a respective attendee proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) for each group of attendees within the plurality of groups of attendees indicating a social proximity among attendees for the group (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information) thereby forming a set of attendee proximity scores (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above.  Additionally, it would have been well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that by repeating proximity analysis for multiple sessions would result in a set of the attendee proximities and combined with Krystek’s teachings regarding representing proximity via a score would result in a set of proximity scores), the attendee proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) being based on at least one of an interaction pattern between the attendees within the group and commonalities between the attendees within the group (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information); and
wherein the meeting proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) is determined based on the set of attendee proximity scores (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above.  Additionally, it would have been well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that by repeating proximity analysis for multiple sessions would result in a set of the attendee proximities and combined with Krystek’s teachings regarding representing proximity via a score would result in a set of proximity scores) determined for each group of attendees within the meeting attendees (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information).
The motivation to combine Govi and Krystek is the same as that provided in claim 1 above.

Regarding claim 7, Govi-Krystek disclosed the system of claim 6, wherein determining the meeting proximity score based on the set of attendee proximity scores comprises one or more of applying a set of Boolean rules (see Govi [0076]: using rules when finding matches among attendees) and determining an average score of the set of attendee proximity scores. 

Regarding claim 8, Govi-Krystek disclosed the system of claim 7, wherein determining the meeting proximity score further comprises weighting attending proximity scores within the set of attendee proximity scores based on one or more of rules, conditions, user preferences, and user history (see Govi [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information | [0076]: matching attendees according to rules | [0077]: ranking matched attendees based on social proximities). 

Regarding claim 9, Govi-Krystek disclosed the system of claim 6, wherein each group of attendees consists of two attendees (see Govi 0033: sessions are presented to groups of event attendees, i.e. plural form so at least two attendees).

Regarding claim 10, Govi-Krystek disclosed the system of claim 9, wherein the electronic schedule is associated with a user, and wherein each group of attendees includes the user (see Govi 0033: the mega attendance event also includes multiple concurrent sessions and exhibits. Each of these sessions also include attendee lists and personalized schedules of individual attendees listing the attendee’s registered sessions).

Regarding claim 11, Govi-Krystek disclosed the system of claim 6, wherein determining the attendee proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) for each group of attendees comprises retrieving, from a data store (see Govi 0031: variety of data stores, e.g. attendees data store, social data store, event data store, etc.), an attendee proximity score previously determined for at least one group of attendees (see Krystek [0084]: using historical data regarding events and user relationships).
The motivation to combine Govi and Krystek is the same as that provided in claim 1 above.

Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Govi-Krystek according to the rationale provided above.  Govi-Krystek further disclosed a computerized method comprising repeating the operations claim 1 above for a plurality of meeting events (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information). 

Regarding claim 13, Govi-Krystek disclosed the computerized method of claim 12, wherein the interaction pattern between the at least some attendees comprises a frequency with which the at least some attendees have communicated, modes of communication between the at least some attendees (see Govi [0087]: calculating social proximity based on interactions and engagements on the online social networks between the attendee and the other attendees in the attendee list), or topics of communications between the at least some attendees.

Regarding claim 14, Govi-Krystek disclosed the computerized method of claim 13, wherein modes of communication include one or more of email, text messaging, instant messaging, social media communications (see Govi [0087]: calculating social proximity based on interactions and engagements on the online social networks between the attendee and the other attendees in the attendee list), voice calls, and video calls.

Regarding claim 15, Govi-Krystek disclosed the computerized method of claim 12, wherein commonalities between the at least some attendees includes at least one of a common domain and common social media connections (see Govi 0043: identifying common online social connections between attendees).

Regarding claim 16, Govi-Krystek disclosed the computerized method of claim 12 further comprising automatically resolving a conflict within the electronic schedule between at least two meeting events within the plurality of meeting events, wherein resolving the conflict includes determining which meeting to reschedule based on meeting proximity scores for the at least two meeting events (see Krystek Fig. 5 #508: prioritize conflicting events and reschedule at least of the conflicting events | Krystek Fig. 5 #506: determine weighting factor for meeting attendees for each conflicting event, weighting factor is based on meeting’s rigidity).
The motivation to combine Govi and Krystek is the same as that provided in claim 1 above.

Regarding claim 17, Govi-Krystek disclosed the computerized method of claim 16, wherein resolving the conflict includes identifying at least one of a new time and new date for a meeting event within the at least two meeting events (see Krystek 0078: reschedule conflicts | Krystek 0091: rescheduling | Krystek 0074: adjust dependent events based on first event).
The motivation to combine Govi and Krystek is the same as that provided in claim 1 above.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Govi-Krystek as applied to claim 1 above, and further in view of Mishra et al. (U.S. Patent Publication 2015/0172855).

Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Govi-Krystek according to the rationale provided above.  While Govi-Krystek disclosed a computerized method in which the context of a user(s) is evaluated when creating, updating, or rescheduling an event (see Krystek [0060]), Govi-Krystek did not explicitly disclose the following which are taught in a related art, Mishra: “a proposed meeting event to be added to an electronic schedule” (see Mishra 0050: a group of people want to select a restaurant, i.e. the dinner meeting has not yet been scheduled), that the meeting proximity score is determined “for the proposed meeting” (see Mishra 0051: determining the degree of social proximity of each group member for the proposed dinner), and “creating the meeting event including the attendees with one or more meeting details based on the meeting proximity score of the proposed meeting event” (see Mishra 0052: using the social proximity scores of the group members to select a restaurant for the proposed dinner).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Govi-Krystek and Mishra to further describe how not-yet-scheduled meetings are created.  Including Mishra’s teachings would reduce the time needed while ensuring that the attendee’s interests and needs are met when planning an event (see Mishra [0050]).

Regarding claim 19, Govi-Krystek-Mishra disclosed the computerized method of claim 18, wherein creating the meeting event includes determining a time and date of the meeting event based on the proximity score (see Krystek 0078: reschedule conflicts | Krystek 0079: cross-mapping of relationships among attendees | Krystek 0091: rescheduling | Krystek 0074: adjust dependent events based on first event | Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above).
The motivation to combine Govi, Krystek, and Mishra is the same as that provided in claim 18 above.

Regarding claim 20, Govi-Krystek-Mishra disclosed the computerized method of claim 18, wherein determining the indication of the social proximity among meeting attendees comprises determining a meeting proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) by:
determining a plurality of groups of attendees within the attendees (see Govi 0033: the mega attendance event also includes multiple concurrent sessions and exhibits. Each of these sessions is made up of a subset of the event attendees, i.e. a plurality of groups of attendees) of the proposed meeting event (see Mishra-Krystek… / Govi?     ); and
determining a respective attendee proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) for each group of attendees within the plurality of groups of attendees indicating a social proximity among attendees for the group (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information), thereby forming a set of attendee proximity scores (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above.  Additionally, it would have been well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that by repeating proximity analysis for multiple sessions would result in a set of the attendee proximities and combined with Krystek’s teachings regarding representing proximity via a score would result in a set of proximity scores), comprising each respective attendee proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) the attendee proximity score being based on at least one of an interaction pattern between the attendees within the group and commonalities between the attendees within the group (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information); 
wherein the meeting proximity score (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above) is determined based on the set of attendee proximity scores (see Krystek 0017: a rigidity factor is associated with event, i.e. score, in light of the attendees’ roles. Additional explanations are provided in claim 1 above.  Additionally, it would have been well-known to one of ordinary skill in the art before the effective filing date of the claimed invention that by repeating proximity analysis for multiple sessions would result in a set of the attendee proximities and combined with Krystek’s teachings regarding representing proximity via a score would result in a set of proximity scores) determined for each group of attendees within the meeting attendees (see Govi [0094]: repeating the mega attendance event matching of attendee social proximity for each session | [0099]: finding matches among the session attendees | [0100]: prioritizing and reporting the matches according to social proximities, connections, engagements, and other information).
The motivation to combine Govi, Krystek, and Mishra is the same as that provided in claim 18 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        
30 June 2022




/Patrice L Winder/Primary Examiner, Art Unit 2452